Citation Nr: 0203250	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  01-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for an anxiety 
disorder with post-traumatic stress disorder, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from February 1941 to April 
1944.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claim.

2.  The veteran's anxiety disorder with post-traumatic stress 
disorder includes symptoms that are productive of 
occupational and social impairment with reduced reliability 
and productivity, due to: panic attacks more than once a 
week, impaired short-term memory, impaired judgment, and 
disturbances of motivation and mood, as well as Global 
Assessment of Functioning Scale scores ranging from 55 to 60. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for an anxiety 
disorder with post-traumatic stress disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  This law is 
applicable to the veteran's  claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board finds that 
although this law was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding, 
as the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice).  

The Board observes that the veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claims, as well as the applicable laws and regulations, as 
indicated in the December 2000 and September 2001 rating 
decisions, and in the September 2001 statement of the case.  
The Board also finds that the RO made satisfactory efforts to 
ensure that all relevant evidence was associated with the 
claims file.  The Board notes that the claims file contains 
all relevant medical records, including private treatment 
records and VA medical records.  The Board also observes that 
the veteran was provided with VA examinations in July 2000 
and April 2001, and that he was given a hearing in January 
2002.  There is no indication in the claims file that there 
are additional relevant records that have not yet been 
obtained for this matter.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and that no further development is required to 
comply with the duty to assist the veteran in obtaining the 
evidence pertinent to his claims.

The Board acknowledges that the veteran's representative 
suggested the need for a new VA examination at the January 
2002 hearing.  The Board notes, however, that the veteran has 
been provided with two recent VA examinations that evaluate 
the symptomatology discussed at that hearing, and that the 
file also contains VA treatment records dated through August 
2001.  Further, there is no documentation in the file that 
indicates a more recent, downward change in condition, such 
as hallucinations or grossly inappropriate behavior, that 
would necessitate another VA examination at this time.  
Therefore, in light of these facts, the Board will refrain 
from ordering another VA examination prior to rendering its 
decision.

The Board has reviewed the history of the veteran's anxiety 
disorder with PTSD.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the current level of 
disability is of primary concern.  Therefore, the veteran's 
recent medical records are the most relevant to the increased 
rating claim now pending before the Board.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The medical evidence for consideration in this matter 
includes private treatment records from the veteran's private 
physician, Dr. K, M.D., dating from September 1998 to August 
2000.  Although most of the records did not pertain to the 
veteran's mental health, it was referred to in a July 2000 
preadmission testing report.  In the report, Dr. K noted that 
the veteran had a history of endogenous depression, causing 
him to feel tired and have headaches.  He stated that the 
veteran was occasionally under psychiatric care, and that he 
took 20 milligrams of Prozac daily.  Dr. K. also noted a 
diagnosis of depression.

The veteran was afforded a VA examination in July 2000.  The 
examiner indicated that he did not have the claims file for 
review.  The veteran noted: his history in service; his work 
as a salesman after service until his retirement in 1990; 
that he had had a good marriage for the past 56 years; that 
he had four children; that he had never used drugs or 
alcohol; and that he had never had any legal problems.  He 
complained that he was chronically depressed in thinking 
about his war experience.  He said that he always felt 
unmotivated, detached and often without purpose in life, and 
mentioned that he had difficulty sleeping.  Upon evaluation, 
the examiner noted that the veteran showed up by himself on 
time and was cooperative.  He stated that the most striking 
aspect was the veteran's feeling of chronic depression and 
emptiness.  He noted that the veteran's thought processes 
were good, that he was well-oriented, that he had good recent 
and remote memory, and that he was able to concentrate 
without difficulty.  The examiner also observed, however, 
that the veteran showed slow psychomotor activity.  The 
examiner specifically noted the sincerity of the veteran's 
complaints, and in diagnosis, stated that he had suffered a 
mild post-traumatic stress disorder through the years that 
had been reactivated some in the last few years.  The 
examiner assigned a Global Assessment of Functioning Scale 
score (GAF score) of 60 to the veteran.

The veteran was afforded a second VA examination, conducted 
by a different examiner, in April 2001.  The examiner noted 
the details of the veteran's service history, and indicated 
that he said the thought of it made him nauseated and sick.  
The veteran complained of daily intrusive thoughts, with 
flashbacks and nightmares occurring two to three times a 
week.  He stated that he tried to avoid thinking about the 
war and viewing any news or television programs addressing 
it, and that he avoided crowds and had some mild detachment 
with people, as well as diminished interest.  The examiner 
commented that he showed symptoms of hyperarousal in terms of 
irritability, startle response and diminished sleep, and that 
he had associated symptomatology of depression with some 
suicidal ideation.  The examiner noted that the veteran took 
Zoloft at a 50 milligram dose, but that there had been no 
psychiatric hospitalizations or actual suicide attempts.  He 
recorded that the veteran participated in veterans' 
organizations, went to a senior citizen center, did some 
general work when it did not heighten his back pain, and that 
he had gone to church every Sunday for the past 58 years.  
The veteran also mentioned his retirement, his 58-year 
marriage, his four children (and grandchildren who visit 
him), and lack of abuse of drugs or alcohol.  Upon 
evaluation, the examiner noted that the veteran was a clean 
and neat gentleman who was engaging in his manner of 
relating, with adequate eye contact and average motor 
activity.  He observed that the veteran displayed a mildly 
anxious mood and was moderately depressed.  He noted that 
thought processes remained relevant and coherent, but seized 
by the subject of post-traumatic stress disorder symptoms, 
which the veteran said had improved with the use of Zoloft.  
The examiner noted no homicidal or persecutory ideation, and 
denial of any obsessive-compulsive ritual, or of auditory or 
visual hallucinations.  He observed that although his fund of 
information was preserved, the veteran's short-term memory 
was impaired.  The examiner stated that the veteran's 
judgment and insight were such that he had years of post-
traumatic stress disorder that he had not overcome, and 
feelings that VA should pay more for that result.  The 
examiner diagnosed chronic post-traumatic stress disorder, 
with early onset dysthymia, and assessed a GAF score of 60.

The file also contains the veteran's VA mental health and 
other treatment records, dating from June 2000 to August 
2001.  These records document continued symptomatology 
complaints of the veteran, including panic attacks, anxiety, 
irritability and agitation, intrusive thoughts, sleeping 
problems (encompassing frequent night terrors), group 
avoidance and a mention of suicidal ideation in August 2001 
that was characterized as "fleeting."  The records also 
include a July 2001 examination report prepared by a clinical 
social worker, who assigned the veteran a GAF score of 55.

The Board also notes that the veteran has provided several 
statements for the record regarding the extensive nature of 
his disability, and that he gave testimony in support of his 
claim at a January 2002 Travel Board videoconference hearing.  
At the hearing, the veteran mentioned his service history, 
where he worked as a medic during wartime, and stated that 
thoughts from this time continue to bother him, and in fact 
have worsened in recent years.  The veteran stated that he 
experienced frequent symptoms including depression, anger, 
flashbacks, panic attacks and trouble sleeping.  He stated 
that he had thought about suicide in recent years, and 
described an event from two years prior where he gathered 
several pills for an overdose, but could not go through with 
it.   

The veteran filed this claim for an increased rating of his 
service-connected disability in June 2000.  In December 2000, 
the RO increased the veteran's disability rating to 10 
percent under 38 C.F.R. § 4.130, Diagnostic Codes 9400-9411 
(2001).  The veteran disagreed with that decision and timely 
appealed it.  In September 2001, the RO issued another 
decision increasing the disability rating to 30 percent under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The veteran 
has continued his appeal, now requesting a rating in excess 
of 30 percent.  
Disability ratings are determined by applying the criteria in 
the VA Schedule for Rating Disabilities, found in 38 C.F.R. 
Part 4 (2001).  In evaluating an increased rating claim, the 
Board attempts to determine the extent to which a service-
connected disability affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  Any 
reasonable doubt regarding the extent of the disability is to 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).  
If there is a question as to which evaluation to apply to the 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Under the criteria of DC 9411, a 50 percent rating is 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
the retention of only highly learned material or forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.  A 70 percent rating is for 
assignment where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is assigned where there is total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  Id.  

The Board also uses the GAF score in evaluations of increased 
rating claims for mental health disability.  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  A GAF score of 51 to 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  

The Board finds that the evidence supports a 50 percent 
rating for anxiety disorder with post-traumatic stress 
disorder because it most nearly approximates the required 
criteria pursuant to DC 9411.  The medical evidence, 
especially as noted in the VA examination reports, shows that 
there is occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as panic 
attacks more than once a week, impaired short-term memory, 
impaired judgment and disturbances of motivation and mood on 
the part of the veteran.  

While there is evidence that the veteran may have some of the 
symptomatology needed for an evaluation of 70 percent, such 
as suicidal ideation, the Board finds that there is a lack of 
evidence of a greater number of the symptoms as listed under 
the 70 percent evaluation criteria.  See 38 C.F.R. § 4.7.  
For example, the evidence does not document other psychiatric 
symptomatology such as obsessional rituals that interfere 
with routine activities, speech that is illogical, obscure or 
irrelevant, or spatial disorientation.  The Board notes that 
although the veteran does experience panic attacks and suffer 
from depression, this has not risen to a near-continuous 
level that affects his ability to function independently, 
appropriately and effectively, as the record shows that the 
veteran is able to take care of himself, and that he has been 
able to maintain relationships with his family as well as 
with several other organizations.  Similarly, the veteran 
does not have the symptomatology to merit a 100 percent 
rating; in fact, the Board observes that the evidence does 
not appear to indicate that he has any of that symptomatology 
to the requisite degree.  

Finally, the Board notes that the veteran's GAF score, which 
pertains to his overall social and industrial impairment, has 
ranged from 55 to 60.  As noted, a GAF score of 51 to 60 
involves moderate symptoms or moderate difficulty in social 
or occupational functioning.  This reported GAF score range 
is therefore inconsistent with disability that would support 
a rating in excess of 50 percent.  

The Board acknowledges the veteran's testimony that his 
disability has worsened in recent years.  The Board finds, 
however, that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the Board's newly assigned 
50 percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) for extraschedular evaluation is 
not warranted.  See 38 C.F.R. § 4.1 (2001); Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Thus, based on the evidence of record, the Board finds that a 
rating of 50 percent, and no more, is warranted for the 
veteran's disability.  In reaching this determination, the 
Board has considered the complete history of the veteran's 
disability, including its current clinical manifestations and 
effect on earning capacity.  See 38 C.F.R. §§  4.1, 4.2, 
4.10, 4.130 (2001).  


ORDER

Entitlement to a disability rating of 50 percent for an 
anxiety disorder with post-traumatic stress disorder is 
granted.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

